DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     This Office Action is responsive to the Applicant’s Response to Election/Restriction filed on 04/18/2022, in which claims 1-25 have been elected without traverse, claims 26-28 have been withdrawn and entered of record.
3.    Claims 1-25 are pending for examination.

Information Disclosure Statement
4.    The Information Disclosure Statement (IDS) submitted on 12/22/2020 has been considered by the examiner and made of record in the application file.

Priority
5.    Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
6.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
7.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
8.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 102
9.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
10.     Claims 1, 4-6, 9-10, 12-17 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimomura et al. (U.S. Patent Application Publication 2017/0077177, hereinafter “Shimomura”).
        Regarding independent claim 1, Shimomura discloses a magnetoresistive element, comprising: 
              a heavy metal layer that is an epitaxial layer (Figs. 22A, 24, and accompanying texts, a heavy metal layer, e.g., Pt or platinum metal layer 10 in Fig. 22A, that is an epitaxial layer, [0128]; and 
              a junction portion including a recording layer that is provided on the heavy metal layer and includes a ferromagnetic layer magnetized in an in-plane direction, the ferromagnetic layer is an epitaxial layer, a barrier layer that is provided on the recording layer and includes an insulating body, and a reference layer that is provided on the barrier layer and has magnetization fixed in the in-plane direction (Figs. 22A-24 and accompanying texts, a junction portion including a recording layer 22 in Figs. 22A and 24 that is provided on the heavy metal layer 10 and includes a ferromagnetic layer 22a in Fig. 22A or 221 in Fig. 24 magnetized in an in-plane direction, the ferromagnetic layer 22a/221 is an epitaxial layer, a barrier layer 24 that is provided on the recording layer 22 and includes an insulating body, and a reference layer 26 that is provided on the barrier layer 24 and has magnetization fixed in the in-plane direction, [0128]-[0144]), 
             wherein the recording layer is subjected to magnetization reversal by applying a write current to the heavy metal layer (Figs. 1, 2, 22A, 24, and accompanying texts, the recording layer 22 is subjected to magnetization reversal by applying a write current to the heavy metal layer 10, [0048]-[0051]).
        Regarding dependent claim 4, Shimomura discloses the magnetoresistive element according claim 1, wherein the recording layer is a stacked film in which a ferromagnetic layer and a non- magnetic layer are alternately stacked, and a layer closest to the heavy metal layer side and a layer closest to the barrier layer side are a ferromagnetic layer (Fig. 24 and accompanying texts, the recording layer 22 in Fig. 24 is a stacked film in which a ferromagnetic layer 221 and a non- magnetic layer 222 are alternately stacked, and a layer 221 closest to the heavy metal layer side 10 and a layer 223 closest to the barrier layer side 24 are a ferromagnetic layer, [0144]).
       Regarding independent claim 5, Shimomura discloses a magnetoresistive element, comprising: 
              a heavy metal layer (Figs. 1, 22A, 24, and accompanying texts, a heavy metal layer, e.g., Pt or platinum metal layer 10, [0128]); and
         2 133179154.1Application No. 17/047,316Docket No.: 111327.00048 Amendment dated April 18, 2022 Reply to Restriction Requirement dated February 24, 2022 a junction portion including a recording layer that is provided on the heavy metal layer, a barrier layer that is provided on the recording layer and includes an insulating body, and a reference layer that is provided on the barrier layer and has magnetization fixed in an in-plane direction, wherein the recording layer is a stacked film including a ferromagnetic layer that is an epitaxial layer, in the stacked film a ferromagnetic layer and a non-magnetic layer are alternately stacked, and is a ferromagnetic layer in which a layer closest to the heavy metal layer side and a layer closest to the barrier layer side are magnetized in the in-plane direction (Figs. 22A-24 and accompanying texts, a junction portion including a recording layer 22 in Figs. 22A and 24 that is provided on the heavy metal layer 10, a barrier layer 24 that is provided on the recording layer 22 and includes an insulating body, and a reference layer 26 that is provided on the barrier layer 24 and has magnetization fixed in an in-plane direction, wherein the recording layer 22 is a stacked film including a ferromagnetic layer 22a in Fig. 22A or 221 in Fig. 24 that is an epitaxial layer, in the stacked film in Figs. 22A and 24, a ferromagnetic layer and a non-magnetic layer are alternately stacked, and is a ferromagnetic layer in which a layer 22a/221 closest to the heavy metal layer side 10 and a layer 22c/223 closest to the barrier layer side 24 are magnetized in the in-plane direction [0128]-[0144]), and
          the recording layer is subjected to magnetization reversal by applying a write current to the heavy metal layer (Figs. 1, 2, 22A, 24, and accompanying texts, the recording layer 22 is subjected to magnetization reversal by applying a write current to the heavy metal layer 10, [0048]-[0051]).
       Regarding dependent claim 6, Shimomura discloses the magnetoresistive element according to claim 4, wherein the recording layer has an interlayer interaction between the ferromagnetic layers interposing the non-magnetic layer (Figs. 1, 2, 22A, 24, and accompanying texts, the recording layer 22 has an interlayer interaction between the ferromagnetic layers 22a/22c of Fig. 22A or 221/223 of Fig. 24 interposing the non-magnetic layer 22b of Fig. 22A or 222 of Fig. 24, respectively, [0128]-[0144]).
       Regarding dependent claim 9, Shimomura discloses the magnetoresistive element according claim 4, wherein the layer closest to the barrier layer side is an amorphous layer of Co-Fe-B, Fe-B, or Co-B, and a non-magnetic layer in contact with the amorphous layer contains Ta, W, Mo, or an alloy containing at least one or more of such elements (Fig. 22A and accompanying texts, the layer 22c in Fig. 24 closest to the barrier layer side 24 is an amorphous layer of Co-Fe-B and a non-magnetic layer 22b in contact with the amorphous layer 22c contains Ta, [0129]).  
      Regarding dependent claim 10, Shimomura discloses the magnetoresistive element according to claim 4, wherein the non-magnetic layer of the recording layer contains Ir, Rh, Ru, Os, Re, or an alloy containing at least one or more of such elements (Fig. 24 and accompanying texts, wherein the non-magnetic layer 222 of the recording layer 22 in Fig. 24 contains Ru, [0144]).  
      Regarding dependent claim 12, Shimomura discloses the magnetoresistive element according to claim 1, wherein an aspect ratio of the junction portion is 1.5 or less (Figs. 3A-3B and [0055]).
      Regarding dependent claim 13, Shimomura discloses the magnetoresistive element according to claim 1, wherein the reference layer is a stacked film having a stacked ferri structure (Fig. 24 and accompanying texts, the reference layer 26 in Fig. 24 is a stacked film having a stacked ferri structure, [0144]).  
      Regarding dependent claim 14, Shimomura discloses the magnetoresistive element according to claim 13, wherein the reference layer includes a non-magnetic layer containing Ir, Rh, Ru, Os, Re, or an alloy containing at least one or more of such elements (Fig. 24 and accompanying texts, the reference layer 26 in Fig. 24 includes a non-magnetic layer 262 containing Ru, [0144]).  
         Regarding dependent claim 15, Shimomura discloses the magnetoresistive element according to claim 1, wherein the junction portion includes an antiferromagnetic layer including an antiferromagnetic body, on the reference layer (Fig. 24 and accompanying texts, the junction portion in Fig. 24 includes an antiferromagnetic layer 27 including an antiferromagnetic body, on the reference layer 26, [0144]).  
          Regarding dependent claim 16, Shimomura discloses the magnetoresistive element according to claim 15, wherein the antiferromagnetic body is Ir-Mn, Pt-Mn, or Ni-Mn (Fig. 24 and accompanying texts, the antiferromagnetic body 27 in Fig. 24 is Ir-Mn layer or Pt-Mn layer, [0144]).  
         Regarding dependent claim 17, Shimomura discloses the magnetoresistive element according to claim 1, wherein the heavy metal layer is at least one type of W-Hf, W-Ta, Pt-Au, Pt-Ir, and Pd-Rh (Fig. 22A and accompanying texts, the heavy metal layer 10 is one type of Pt-Au, [0128], [0130]).
        Regarding dependent claim 23, Shimomura discloses a magnetic memory device, comprising: the magnetoresistive element according to claim 1 (Figs. 1, 4,, 5 and accompanying texts, a magnetic memory device in Figs. 4-5 comprising: the magnetoresistive element 20 in Fig. 1).

Claim Rejections - 35 USC § 103
11.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
12.     Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura, in view of Suzuki (U.S. Patent Application Publication 2012/0154081, hereinafter “Suzuki”).
          Regarding dependent claims 2 and 3, Shimomura teaches all the limitations of claim 1 above except for wherein the heavy metal layer is an epitaxial layer epitaxially grown on an MgO layer that is oriented in a (100) direction, as recited in claim 2; and wherein the heavy metal layer is adjacent to an MgO layer that is oriented in a (100) direction, and a lattice of the MgO layer and a lattice of the heavy metal layer are matched on an interface between the MgO layer and the heavy metal layer, as recited in claim 3.
          Suzuki teaches a magnetoresistive element comprising a heavy metal layer is an epitaxial layer and adjacent to an MgO layer that is oriented in a (100) direction, and a lattice of the MgO layer and a lattice of the heavy metal layer are matched on an interface between the MgO layer and the heavy metal layer (Fig. 1 and accompanying texts, a magnetoresistive element 10 in Fig. 1 comprising a heavy metal layer 13 which is an epitaxial layer and adjacent to an MgO layer 12 that is oriented in a (100) direction, and a lattice of the MgO layer 12 and a lattice of the heavy metal layer 13 are matched on an interface between the MgO layer 12 and the heavy metal layer 13, [0045]-[0050]).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Suzuki into the teaching of Shimomura for the purpose of providing a magnetoresistive element having a heavy metal layer adjacent to an MgO layer, resulting in scattering and relaxation of spin polarized electrons is suppressed and large spin polarization current is obtained (Suzuki, [0030]).
13.     Claims 7-8 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura, in view of Nakamura et al. (U.S. Patent Application Publication 2005/0219767, hereinafter “Nakamura”).
          Regarding dependent claim 7, Shimomura teaches all the limitations of claim 1 above except for wherein at least one of the layer closest to the heavy metal layer side and the layer closest to the barrier layer side of the recording layer is thinner than the other ferromagnetic layer of the recording layer.
         Nakamura teaches a magnetoresistive element comprising at least one of the layer closest to the heavy metal layer side and the layer closest to the barrier layer side of the recording layer is thinner than the other ferromagnetic layer of the recording layer (Figs. 3A, 3B and accompanying texts, at least one of the layer FM3 in Figs. 3A-3B closest to the heavy metal layer side and the layer FM1 closest to the barrier layer side of the recording section layer RE is thinner than the other ferromagnetic layer FM2 of the recording section layer RE, [0074]-[0076]).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Nakamura into the teaching of Shimomura for the purpose of providing a magnetoresistive element having excellent thermal stability and high reliability by obtaining layers with good flatness thus element dispersion is reduced (Nakamura, [0077]).
      Regarding dependent claim 8, the combination of Shimomura and Nakamura teaches the magnetoresistive element according to claim 7, wherein the recording layer is a stacked film in which a first ferromagnetic layer, a first non- magnetic layer, a second ferromagnetic layer, a second non-magnetic layer, and a third ferromagnetic layer are stacked in this order, and the first ferromagnetic layer and the third ferromagnetic layer are thinner than the second ferromagnetic layer (Nakamura, Figs. 3A, 3B and accompanying texts, the recording section layer RE in Figs. 3A, 3B, is a stacked film in which a first ferromagnetic layer FM3, a first non- magnetic layer NM, a second ferromagnetic layer FM2, a second non-magnetic layer NM, and a third ferromagnetic layer FM1 are stacked in this order, and the first ferromagnetic layer FM3 and the third ferromagnetic layer FM1 are thinner than the second ferromagnetic layer FM2, [0074]-[0076]).
        Regarding independent claim 20, Shimomura teaches a magnetoresistive element, comprising: a heavy metal layer; and a junction portion including a recording layer that is provided on the heavy metal layer, a barrier layer that is provided on the recording layer and includes an insulating body, and a reference layer that is provided on the barrier layer and has magnetization fixed in an in-plane direction, wherein the recording layer is a stacked film in which a ferromagnetic layer and a non- magnetic layer are alternately stacked, and a layer closest to the heavy metal layer side and a layer closest to the barrier layer side are a ferromagnetic layer, the ferromagnetic layer is magnetized in the in-plane direction, and the recording layer is subjected to magnetization reversal by applying a write current to the heavy metal layer (Figs. 1, 2, 22A, 24, and accompanying texts, a heavy metal layer, e.g., Pt or platinum metal layer 10 in Figs. 22A and 24; a junction portion including a recording layer 22 in Figs. 22A and 24 that is provided on the heavy metal layer 10, a barrier layer 24 that is provided on the recording layer 22 and includes an insulating body, and a reference layer 26 that is provided on the barrier layer 24 and has magnetization fixed in the in-plane direction, wherein the recording layer 22 is a stacked film in which a ferromagnetic layer and a non- magnetic layer are alternately stacked in Figs. 22A and 24, and a layer 22a in Fig. 22A or 221 in Fig. 24 closest to the heavy metal layer side 10, and a layer 22c in Fig. 22A or 223 in Fig. 24 closest to the barrier layer side 24 are a ferromagnetic layer, the ferromagnetic layer is magnetized in the in-plane direction, and the recording layer 22 is subjected to magnetization reversal by applying a write current to the heavy metal layer 10, [0048]-[0051], [0128]-[0144]).


           Shimomura does not specifically teach at least one of the layer closest to the heavy metal layer side and the layer closest to the barrier layer side of the recording layer is thinner than the other ferromagnetic layer of the recording layer
           Nakamura teaches a magnetoresistive element comprising at least one of the layer closest to the heavy metal layer side and the layer closest to the barrier layer side of the recording layer is thinner than the other ferromagnetic layer of the recording layer (Figs. 3A, 3B and accompanying texts, at least one of the layer FM3 in Figs. 3A-3B closest to the heavy metal layer side and the layer FM1 closest to the barrier layer side of the recording section layer RE is thinner than the other ferromagnetic layer FM2 of the recording section layer RE, [0074]-[0076]).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Nakamura into the teaching of Shimomura for the purpose of providing a magnetoresistive element having excellent thermal stability and high reliability by obtaining layers with good flatness thus element dispersion is reduced (Nakamura, [0077]).
          Regarding dependent claim 21, the combination of Shimomura and Nakamura teaches the magnetoresistive element according to claim 20,5 wherein the layer closest to the heavy metal layer side of the recording layer is thinner than the other ferromagnetic layer of the recording layer (Nakamura, Figs. 3A, 3B and accompanying texts, the layer FM3 closest to the heavy metal layer side of the recording section layer RE is thinner than the other ferromagnetic layer FM2 and FM1 of the recording section layer RE, as shown in Figs. 3A, 3B, [0074], [0076]).
          Regarding dependent claim 22, the combination of Shimomura and Nakamura teaches the magnetoresistive element according to claim 20, wherein the recording layer is a stacked film in which a first ferromagnetic layer, a first non- magnetic layer, a second ferromagnetic layer, a second non-magnetic layer, and a third ferromagnetic layer are stacked in this order, and the first ferromagnetic layer and the third ferromagnetic layer are thinner than the second ferromagnetic layer (Nakamura, Figs. 3A, 3B and accompanying texts, the recording section layer RE in Figs. 3A, 3B, is a stacked film in which a first ferromagnetic layer FM3, a first non- magnetic layer NM, a second ferromagnetic layer FM2, a second non-magnetic layer NM, and a third ferromagnetic layer FM1 are stacked in this order, and the first ferromagnetic layer FM3 and the third ferromagnetic layer FM1 are thinner than the second ferromagnetic layer FM2, [0074]-[0076]).

14.     Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shimomura, in view of Khvalkovskiy et al. (U.S. Patent Application Publication 2014/0056060, hereinafter “Khvalkovskiy”).
          Regarding dependent claim 18, Shimomura teaches all the limitations of claim 1 above except for wherein in a case where the write current is applied to the heavy metal layer and a write auxiliary current is applied between the recording layer and the reference layer, the recording layer is subjected to magnetization reversal, and in the junction portion, the write auxiliary current is applied between the recording layer and the reference layer even after the write current to be applied to the heavy metal layer is turned off.
 4 133179154.1Application No. 17/047,316Docket No.: 111327.00048 Amendment dated April 18, 2022 Reply to Restriction Requirement dated February 24, 2022     Khvalkovskiy teaches a magnetoresistive element wherein in a case where the write current is applied to the heavy metal layer and a write auxiliary current is applied between the recording layer and the reference layer, the recording layer is subjected to magnetization reversal, and in the junction portion, the write auxiliary current is applied between the recording layer and the reference layer even after the write current to be applied to the heavy metal layer is turned off (Figs. 3-5 and accompanying texts, a write current, e.g., a SO current pulse 152 with a magnitude JSO in Figs. 4-5, is applied to a metal layer 120 and a write auxiliary current,  e.g., a STT current pulse 154 with a magnitude JSTT in Figs. 4-5, is applied between the recording layer 112 and the reference layer 116, the recording layer 112 is subjected to magnetization reversal, and in the junction portion, the write auxiliary current, e.g., STT current pulse 154, is applied between the recording layer 112 and the reference layer 116 even after the write current, e.g., SO current pulse 152, to be applied to the metal layer 120, is turned off, [0035]-[0039], [0057]-[0058]).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Khvalkovskiy into the teaching of Shimomura for the purpose of providing a magnetoresistive element having a data storage layer is switchable using at least SO torque, thus provided improvement in performance of magnetic memories by use of magnetic junction switchable using SO torque (Khvalkovskiy, Abstract, [0011]).

15.     Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shimomura, in view of Sasaki et al. (U.S. Patent Application Publication 2019/0147929, hereinafter “Sasaki”).
          Regarding dependent claim 19, Shimomura teaches all the limitations of claims 1 and 4 above except for wherein in the junction portion, when a magnetization direction of the layer closest to the barrier layer side of the recording layer and a magnetization direction of the reference layer are parallel to each other, a write auxiliary current is applied from the reference layer to the layer closest to the barrier layer side of the recording layer, and when the magnetization direction of the layer closest to the barrier layer side of the recording layer and the magnetization direction of the reference layer are antiparallel to each other, the write auxiliary current is applied from the layer closest to the barrier layer side of the recording layer to the reference layer.
         Sasaki teaches a magnetoresistive element wherein in the junction portion, when a magnetization direction of the layer closest to the barrier layer side of the recording layer and a magnetization direction of the reference layer are parallel to each other, a write auxiliary current is applied from the reference layer to the layer closest to the barrier layer side of the recording layer, and when the magnetization direction of the layer closest to the barrier layer side of the recording layer and the magnetization direction of the reference layer are antiparallel to each other, the write auxiliary current is applied from the layer closest to the barrier layer side of the recording layer to the reference layer (Figs. 7-11 and accompanying texts, when a magnetization direction of the layer 23 closest to the barrier layer side of the recording layer 20 and a magnetization direction of the reference layer 40 are parallel to each other, a write auxiliary current I2 is applied from the reference layer 40 to the layer 23 closest to the barrier layer side of the recording layer 20, and when the magnetization direction of the layer 23 closest to the barrier layer side of the recording layer 20 and the magnetization direction of the reference layer 40 are antiparallel to each other, the write auxiliary current I2 is applied from the layer 23 closest to the barrier layer side of the recording layer 20 to the reference layer 40, [0131]-[0159]). 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Sasaki into the teaching of Shimomura for the purpose of providing a magnetoresistive element that can be assisted with magnetization reversal using a pure spin current flow and has a high writing speed can be realized (Sasaki, [0024]).

16.     Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura, in view of Noguchi et al. (U.S. Patent Application Publication 2018/0040358, hereinafter “Noguchi”).
          Regarding dependent claim 24, Shimomura teaches all the limitations of claims 1 and 23 above except for a magnetoresistive element array including a plurality of magnetoresistive elements, in which the heavy metal layer of one magnetoresistive element is stretched in a first direction, the stretched heavy metal layer is shared by the plurality of other magnetoresistive elements, and the junction portion is arranged in the first direction, on the heavy metal layer; and a difference amplifier outputting a voltage according to a resistance difference between two junction portions selected from the magnetoresistive element array.
         Noguchi teaches a magnetoresistive element array including a plurality of magnetoresistive elements, in which the heavy metal layer of one magnetoresistive element is stretched in a first direction, the stretched heavy metal layer is shared by the plurality of other magnetoresistive elements, and the junction portion is arranged in the first direction, on the heavy metal layer; and a difference amplifier outputting a voltage according to a resistance difference between two junction portions selected from the magnetoresistive element array (Figs. 7-13, 17, 22-23 and accompanying texts, a magnetoresistive element array in Figs. 7-8 including a plurality of magnetoresistive elements in memory cells MCs, in which the heavy metal layer LSOT of one magnetoresistive element is stretched in a first direction, the stretched heavy metal layer LSOT is shared by the plurality of other magnetoresistive elements, and the junction portion MTJ is arranged in the first direction, on the heavy metal layer LSOT, as shown in Fig. 8; and a difference amplifier, e.g., a sense amplifier 45 in Fig. 17, outputting a voltage according to a resistance difference between two junction portions MTJ selected from the magnetoresistive element array of Figs. 7-8, [0138]-[0158], [0191]-[0195], [0254]-[0271]).   
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Noguchi into the teaching of Shimomura for the purpose of providing a magnetic memory having a magnetoresistive element array including a plurality of magnetoresistive elements, in which conductive line or metal layer of a magnetoresistive element are stretched and shared by the plurality of other magnetoresistive elements, which can switch a multi-bit access and a single-bit access (Noguchi, [0073]-[0075]).  
        Regarding independent claim 25, Shimomura teaches a magnetic memory device, comprising: a magnetoresistive element array including a plurality of magnetoresistive elements that include a junction portion including a heavy metal layer, a recording layer that is provided on the heavy metal layer and is capable of being subjected to magnetization reversal, a barrier layer that is provided on the recording layer, and a reference layer that is provided on the barrier layer and has a fixed magnetization direction (Figs. 1-5, 22A, 24, and accompanying texts, a magnetoresistive element array in Fig. 5 including a plurality of magnetoresistive elements that include a junction portion in Fig. 22A including a heavy metal layer, e.g., Pt or platinum metal layer 10 in Figs. 22A and 24, a recording layer 22 that is provided on the heavy metal layer 10 and is capable of being subjected to magnetization reversal, a barrier layer 24 that is provided on the recording layer 22, and a reference layer 26 that is provided on the barrier layer 24 and has a fixed magnetization direction, [0048]-[0051], [0128]-[0144]).
           Shimomura does not specifically teach in the magnetoresistive element array the heavy metal layer of one magnetoresistive element is stretched in a first direction, the stretched heavy metal layer is shared by the plurality of other magnetoresistive elements, and the junction portion is arranged in the first direction, on the heavy metal layer; and a difference amplifier outputting a voltage according to a resistance difference between two junction portions selected from the magnetoresistive element array.
         Noguchi teaches a magnetoresistive element array including a plurality of magnetoresistive elements, in which the heavy metal layer of one magnetoresistive element is stretched in a first direction, the stretched heavy metal layer is shared by the plurality of other magnetoresistive elements, and the junction portion is arranged in the first direction, on the heavy metal layer; and a difference amplifier outputting a voltage according to a resistance difference between two junction portions selected from the magnetoresistive element array (Figs. 7-13, 17, 22-23 and accompanying texts, a magnetoresistive element array in Figs. 7-8 including a plurality of magnetoresistive elements in memory cells MCs, in which the heavy metal layer LSOT of one magnetoresistive element is stretched in a first direction, the stretched heavy metal layer LSOT is shared by the plurality of other magnetoresistive elements, and the junction portion MTJ is arranged in the first direction, on the heavy metal layer LSOT, as shown in Fig. 8; and a difference amplifier, e.g., a sense amplifier 45 in Fig. 17, outputting a voltage according to a resistance difference between two junction portions MTJ selected from the magnetoresistive element array of Figs. 7-8, [0138]-[0158], [0191]-[0195], [0254]-[0271]).   
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Noguchi into the teaching of Shimomura for the purpose of providing a magnetic memory having a magnetoresistive element array including a plurality of magnetoresistive elements, in which conductive line or metal layer of a magnetoresistive element are stretched and shared by the plurality of other magnetoresistive elements, which can switch a multi-bit access and a single-bit access (Noguchi, [0073]-[0075]).  

Conclusion
17.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827